DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. It should be noted that claims 3, 13, and 15 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-15, 17-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner 6,722,857.
Kellner discloses, regarding claim 1, a fluid working machine arrangement, comprising a synthetically commutated hydraulic fluid working machine (see 2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said connecting fluid conduit comprises at least one venting device 19 that is fluidly connected to a fluid intake device 3, and wherein a high pressure line (see line connected to the outlet of valve 16) of the synthetically commutated hydraulic fluid The term “consumers” is substantially broad, even if this term were limited to “hydraulic consumers”, which it currently is not, the fluid intake device 3 is connected to and consumed by elements 2a/2b, components of pump 2, which is element that performs work, and the hydraulic fluid working machine 2 is connected to and consumed by an engine, which is an element that performs work, see col. 3, lines 7-20. Furthermore, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.) Re claim 2, wherein said synthetically commutated hydraulic fluid working machine (2) comprises a plurality of working chambers 2e (there are multiple cylinders 2c; see col. 4, lines 8-21), wherein preferably a plurality of working chambers 2e connect to a common connecting fluid conduit (see col. 4, lines 22-29); Re claims 3 and 15, wherein said actuated valve 14 connects to a common connecting fluid conduit (see col. 4, lines 22-29) and/or wherein at least part of said synthetically commutated hydraulic fluid working machine (2) is designed as a synthetically commutated hydraulic fluid pump (clearly shown in Fig. 1; see abstract); Re claims 6, 17, and 18, wherein said at least one venting device 19 is designed, at least in part, as a fluid orifice and/or as a check valve device and/or as a single way fluid throughput device (see throttle 19); Re claim 7; wherein said at least one fluid intake device 3 is designed as an active fluid intake device 3; Re claim 8, wherein said synthetically commutated fluid working machine (2) is designed and arranged for use in an open fluid hydraulic circuit and/or in that at least said synthetically commutated fluid working machine (2) fluidly connects to at least a fluid reservoir 5, either directly and/or indirectly (clearly shown in Fig. 1); Re claim 9, wherein said at least one fluid intake device 3 is designed and arranged for use in an open fluid hydraulic circuit and/or in that it connects to said at least one venting device 19 and/or to at least one alternative fluid source, in particular to a fluid reservoir 5 (clearly shown in Fig. 1); Re claim 10, wherein said at least one venting device 19 and/or the fluid connection between said at least one venting device 19 and said fluid intake device 3 comprises a fluid throughput restriction means and/or is designed, at least in part, as a fluid throughput restriction means, wherein said fluid throughput restriction means is preferably a fixed and/or a variable fluid throughput restriction means (element 19 is a zero-feed throttle); Re claim 11, wherein said at least one venting device 19 is arranged at least in the vicinity of the locally highest point of the respective connecting fluid conduit 18; Re claim 12, wherein said at least one venting device 19 connects to said synthetically commutated hydraulic fluid working machine (2); Re claim 21, wherein said at least one fluid intake device 3 is designed as an active fluid intake device taken from the group comprising fluid working machines, fixed displacement fluid working machines, variable displacement fluid working machines, cogwheel fluid working machines, piston fluid working machines, passive-valve fluid working machines, non-synthetically commutated fluid working machines, scroll fluid working machines, Gerotor fluid working machines, fluid pumps, fixed Re claim 22, wherein said at least one venting device 19 connects to an interior part of said synthetically commutated hydraulic fluid working machine (substantially broad; clearly shown in Fig. 1).
Kellner discloses, regarding claim 13, a method of venting a synthetically commutated fluid working machine (see 2), wherein at least one connecting fluid conduit 18, connecting said synthetically commutated fluid working machine (2) with a different hydraulic device 3, is vented at least at times of a working interval of said synthetically commutated fluid working machine (2), using a fluid intake device 3, wherein a high pressure line (see line connected to the outlet of valve 16) of the synthetically commutated fluid working machine (2) and a high pressure line 4/7 of the fluid intake device 3 are configured to connect to different consumers (The term “consumers” is substantially broad, even if this term were limited to “hydraulic consumers”, which it currently is not, the fluid intake device 3 is connected to and consumed by elements 2a/2b, components of pump 2, which is element that performs work, and the hydraulic fluid working machine 2 is connected to and consumed by an engine, which is an element that performs work, see col. 3, lines 7-20.); Re claim 14, wherein it is employed for a fluid working machine arrangement comprising a synthetically commutated hydraulic fluid working machine (2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues that the term “consumers” would be understood by someone of ordinary skill in the art to mean “hydraulic consumers”. In the attached declaration, this term is stated to mean: “an element or device that consumers, or releases, fluid to perform work.” The Examiner respectfully disagrees on both accounts. 
The term “consumers” in independent claims 1 and 13 is still too broad to distinguish over the art of record. Even if this term were limited to “hydraulic consumers”, which it currently is not, the fluid intake device 3 is connected to and consumed by elements 2a/2b, components of pump 2, which is element that performs work, and the hydraulic fluid working machine 2 is connected to and consumed by an engine, which is an element that performs work (see col. 3, lines 7-20). While the arguments and declaration provided have been considered and are understood, the term “hydraulic consumer” does not have a hard and fast definition, and Applicant’s specification fails to define one. The definition provided by the Applicant from Hawe Hydraulik is simply the top google result for “hydraulic consumer” and lacks clarity:
“Represents in the function group for a hydraulic drive the component (cylinder, motor) in which the hydraulic energy is converted into mechanical energy.”
This seems like a poor English translation and is just one company’s understanding. Finally, and most is not claimed. Thus, the Examiner maintains the rejection of claims 1-3, 6-15, 17-18, 21, and 22 as being anticipated by Kellner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746